DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 11,305,492. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 1 and 3-15 are allowed. The prior art fails to teach or fairly suggest a pig for fitting a liner to the inside of a pipe, the pig comprising a pig body, a gas supply port, a gas outlet diffuser, a heating chamber, and a heater having the instantly claimed structure and configuration, particularly with an outlet diffuser having a plurality of channels defined by a plurality of vanes between first and second members wherein each channel comprises an outlet facing a front portion of the pig body in a longitudinal direction and an outlet extending radially outwardly from a longitudinal axis. 
It is generally known in the prior art that a pig may have a body with hot air passing therethrough via various chambers. This is taught, for example, by Klemm (DE 3904524) and Hannover (US 4,781,780). In both references, hot air passes through a conduit and is distributed as it exits through holes in the conduit. There is no teaching or suggestion in the prior art to distribute such heated air by using an outlet diffuser having a plurality of channels defined by a plurality of vanes between first and second members wherein each channel comprises an outlet facing a front portion of the pig body in a longitudinal direction and an outlet extending radially outwardly from a longitudinal axis as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746